pee curiam:
Una vez más nos vemos en la obligación de ejercer nuestra facultad disciplinaria contra una abogada por incumplir con las órdenes de este Tribunal. En esta oca-sión suspendemos inmediata e indefinidamente del ejercicio de la abogacía a la Leda. Yarimar Soto Rivera. Veamos.
I—I
La licenciada Soto Rivera fue admitida al ejercicio de la abogacía el 20 de agosto de 2007 y prestó juramento como notaria el 11 de marzo de 2008. El 24 de septiembre de 2015, la Oficina de Inspección de Notarías (ODIN) nos re-mitió un Informe especial sobre incumplimiento de la Ley Notarial Puerto Rico y su reglamento y en solicitud de remedios. Indicó que el 16 de julio de 2015 había enviado a la letrada una comunicación por correo certificado con acuse a la dirección que constaba en el Registro Único de Abogados y Abogadas (RUA). En esta comunicación le no-tificó ciertos incumplimientos con la presentación de los índices de Actividad Notarial Mensual y de los Informes Estadísticos de Actividad Notarial para varios años. Se-ñaló, además, que del expediente de la licenciada Soto Rivera no surgía que estuviera cubierta por una fianza notarial. La ODIN concedió a la letrada diez días para ren-dir todos los documentos adeudados. No obstante, la comu-nicación fue devuelta por el sistema de correo postal federal. El 31 de agosto de 2015, la ODIN remitió otra co-municación a la licenciada Soto Rivera en la que reiteró lo *423esbozado en la comunicación del 16 de julio de 2015. Ésta también fue devuelta.
Así las cosas, el 16 de noviembre de 2015 ordenamos la incautación preventiva e inmediata de la obra protocolar y el sello notarial de la letrada y le concedimos un término de diez días para mostrar causa por la cual no debíamos suspenderla indefinidamente del ejercicio de la abogacía y la notaría.(1) El 17 de diciembre de 2015 la licenciada Soto Rivera compareció ante esta Curia. En esa ocasión indicó que estaba sufriendo problemas de salud desde septiembre de ese año. Adujo que su condición de salud había afectado su vida diaria por los constantes estudios que debía ha-cerse para monitorear su condición.(2)
Posteriormente, el 22 de diciembre de 2015 la ODIN presentó una Moción notificando incumplimiento de orden y otros remedios. En ella señaló que la letrada incumplió la orden que habíamos emitido el 16 de noviembre de 2015, por lo que solicitó que evaluáramos la suspensión inme-diata e indefinida de la licenciada Soto Rivera de la notaría. Asimismo, el 29 de diciembre de 2015 la ODIN presentó su Informe sobre estado de obra incautada. Entre los defectos señalados, encontró Protocolos sin encuader-nar, la omisión de cancelar sellos de Rentas Internas, es-tampillas de la Sociedad para la Asistencia Legal, Im-puesto Notarial y sellos para la Sociedad de Asistencia Legal en su Registro de Testimonios.
En vista de lo anterior, el 29 de abril de 2016 ordenamos a la licenciada Soto Rivera que, en un término improrroga-ble de treinta días completara y subsanara, a sus expen-sas, las deficiencias de la obra notarial. En la Resolución apercibimos a la letrada que podía ser objeto de sanciones *424disciplinarias si incumplía con la orden del Tribunal. (3) La licenciada Soto Rivera no cumplió con nuestra orden, por lo que la suspendimos inmediata e indefinidamente del ejer-cicio de la notaría y le concedimos, además, un término final e improrrogable de treinta días para que mostrara causa por la que no debía ser suspendida del ejercicio de la abogacía. En aquel momento le advertimos que el incum-plimiento con esta orden podía acarrear la imposición de sanciones disciplinarias severas.
El 22 de febrero de 2017 la licenciada Soto Rivera com-pareció y alegó que no había sido su intención incumplir con las órdenes de este Tribunal. Argüyó que desde hace varios años está pasando por una situación económica difícil que se agravó por su condición de salud. De hecho, alegó que había sido intervenida quirúrgicamente en dos ocasiones en el 2016 y que, de solicitarlo este Tribunal, podía evidenciarlas. Reconoció estar bien de salud en la actualidad, pero adujo que en esta ocasión se debía a la condición de salud de su padre. Señaló que su atención “ha estado en otra parte”. A diferencia de sus comparecencias anteriores, la letrada no proveyó evidencia alguna que sus-tentara sus alegaciones.
El 7 de marzo de 2017 compareció el Director de la ODIN. Nos informó que las deficiencias señaladas —desde julio de 2015— en la obra protocolar incautada no habían sido subsanadas. Además, solicitó que, de permitir que la letrada continuara ejerciendo la profesión, condicionára-mos nuestra determinación a que subsanara las referidas deficiencias en su obra protocolar en un término no mayor de noventa días.
El 20 de marzo de 2017, en vista de los señalamientos de la licenciada Soto Rivera, emitimos otra Resolución en la que concedimos un término improrrogable de quince días, contados a partir de su notificación, para que acredi-tara con prueba fehaciente las alegaciones relacionadas *425con su condición de salud. Nuevamente le apercibimos que el incumplimiento con la orden podía conllevar sanciones disciplinarias severas, incluyendo su suspensión inme-diata e indefinida del ejercicio de la profesión. Dicha Reso-lución fue notificada el 21 de marzo de 2017.
No fue hasta el 10 de abril de 2017 que la letrada com-pareció ante esta Curia. Aunque incluyó varios documen-tos, indicó que el expediente no estaba disponible hasta después del 17 de abril de este año. Por ello, el 28 de abril de 2017 le concedimos una prórroga de diez días, contados a partir de la notificación de la Resolución, para que cum-pliera con la orden del 20 de marzo de 2017.
No obstante, el pasado 22 de mayo de 2017 el Director de la ODIN compareció nuevamente ante nos. En esta oca-sión notificó que el término conferido a la licenciada Soto Rivera venció el 15 de mayo de 2017 sin que cumpliera con lo ordenado. Asimismo, informó que la obra protocolar se encuentra en el mismo estado, prevaleciendo la falta de encuadernación de los Protocolos de 2008 al 2015 y las de-ficiencias arancelarias notificadas. Ello aunque han trans-currido casi dos años desde que la ODIN le requirió que subsanara las deficiencias en su obra protocolar.
I—I
 En innumerables ocasiones hemos expresado que el ejercicio de la profesión jurídica requiere que todo abo-gado y toda abogada observen rigurosamente los requeri-mientos de este Tribunal. (4) Este mandato ético se encuen-tra establecido, particularmente, en el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, al señalar —en lo pertinente— que “ [e] 1 abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”.
*426En ese sentido, como funcionarios de este Tribunal, las y los profesionales del Derecho tienen un deber ineludible de respetar, acatar y responder diligentemente nuestras órdenes.(5) Desatenderlas constituye una afrenta a la autoridad de los tribunales e infringe el referido Canon 9 del Código de Ética Profesional, supra.(6) Por consi-guiente, el incumplimiento con los requerimientos del Tribunal, según hemos resuelto en innumerables ocasiones, constituye un serio agravio a la autoridad de los tribunales y es suficiente para decretar su separación indefinida de la profesión.(7) Reafirmamos que “[e] ste Tribunal no ha de to-mar livianamente el que un abogado asuma una actitud de indiferencia y menosprecio hacia nuestra autoridad”.(8)
t-H 1—I 1—I
Nótese que, desde el inicio, concedimos varias oportuni-dades a la licenciada Soto Rivera para que cumpliera con los requerimientos de la ODIN y con nuestras órdenes. En varias ocasiones compareció fuera del término ordenado y en la última ocasión ni siquiera compareció. Así, el incum-plimiento con nuestras órdenes, más aún cuando la abo-gada ha sido apercibida expresamente de las consecuen-cias de su incumplimiento, constituye una falta severa con sus deberes éticos y un menosprecio a nuestra autoridad. La conducta de la licenciada Soto Rivera, al incumplir rei-teradamente nuestras órdenes, es totalmente contraria a la conducta que se espera de las y los miembros de la pro-fesión; ello no la hace merecedora de continuar ejerciendo la abogacía.
*427l-H <
En vista de lo anterior, suspendemos inmediata e inde-finidamente a la licenciada Soto Rivera de la profesión de la abogacía. Le concedemos —por última vez— un término de treinta días para subsanar las deficiencias de la obra protocolar, so pena de referir el asunto al Tribunal de Pri-mera Instancia para un proceso de desacato.

La señora Soto Rivera deberá notificar a todos sus clien-tes de su inhabilidad de seguir representándolos, devolver-les cualesquiera honorarios recibidos por trabajos no reali-zados, devolverles los expedientes de los casos pendientes e informar inmediatamente de su suspensión a los foros ju-diciales y administrativos en los que tenga algún caso pendiente. Además, tiene la obligación de acreditar y certi-ficar a este Tribunal el cumplimiento con lo anterior en un término de treinta días, contados a partir de la notificación de esta Opinión “per curiam” y Sentencia.


Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no intervino. El Juez Asociado Señor Colón Pérez no intervino.

 La obra notarial fue incautada y la Resolución fue recibida por la licenciada Soto Rivera el 3 de diciembre de 2015.


 La letrada incluyó con su comunicación una copia de los documentos de una hospitalización y el resumen de alta.


 La licenciada Soto Rivera recibió esta Resolución el 26 de mayo de 2016.


 In re Aponte del Valle, 189 DPR 245, 249 (2013); In re Rivera Rosado, 180 DPR 698, 701 (2011); In re Morales Rodríguez, 179 DPR 766, 768 (2010).


 In re Santaliz Martell, 194 DPR 911, 914 (2016).


 In re Dávila Toro, 193 DPR 159, 163 (2015); In re Pacheco Pacheco, 192 DPR 553, 560 (2015); In re García Incera, 177 DPR 329, 331 (2009).


 In re Pastrana Silva, 195 DPR 366, 369 (2016); In re Irizarry Irizarry, 190 DPR 368 (2014).


 In re Dávila Toro, supra, pág. 164. Véase, también, In re Maldonado Nieves, 192 DPR 973 (2015).